Citation Nr: 1538271	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for prostate cancer, to include as secondary    to in-service exposure to ionizing radiation.

3.  Entitlement to service connection for an eye disability.
 
4.  Entitlement to service connection for a right knee disability.
 
5.  Entitlement to service connection for a low back disability, to include as secondary to a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1960 to December 1963, and from July 1968 to December 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from United States Department of Veterans Affairs (VA) Regional Office (RO) rating decisions issued in August 2008 and April 2011. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Board's Central Office in March 2013.  Thereafter, the Board remanded the issues on appeal, first in June 2013 and later in September 2014.  

Unfortunately, the Board's remand directives have not yet met with substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a remand issued by the United States Court of Appeals for Veterans Claims (CAVC) or by the Board).  As such, the issues on appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that his currently diagnosed hypertension, prostate cancer, and eye, right knee, and low back disabilities are all attributable to his active service.  However, before the Board may reach the merits of his claims, further development is needed.  

Specifically, a remand is required to remedy deficiencies in the VA examinations, which addressed the Veteran's hypertension, eye, and right knee claims.  Although those examinations yielded negative nexus opinions, they failed to account for favorable in-service and post-service evidence, as outlined in the remand directives, below.  As such, those medical opinions must be clarified on remand.

Moreover, as the Veteran has claimed service connection for a low back disability as secondary to his right knee disability, this issue is inextricably intertwined with the right knee claim and must also be remanded. 

Additionally, with respect to the prostate cancer claim, the Board notes that the record reflects in-service exposure to ionizing radiation while serving aboard the USS Long Beach from July 26, 1979 to October 3, 1979, and on November 29, 1979, as documented in his DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).  Prostate cancer is a radiogenic disease for purposes of 38 C.F.R. § 3.311.  Accordingly, development pursuant to 38 C.F.R. § 3.311  should be undertaken.

Finally, a March 2016 letter from a physician at Walter Reed National Military Medical Center reflects that the Veteran has received ongoing treatment there for hypertension and back pain.  Hence, as his complete records from that facility have not been obtained, they should be elicited on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Additionally, correspondence from the Veteran reveals that he has sought VA treatment relevant to his appeal as recently as February 2015; however, with the exception of his December 2014 VA eye examination report, the most recent clinical evidence associated with the claims file is dated in August 2013.  Hence, efforts to obtain updated VA treatment records should also be made on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1.  After securing the necessary authorization, request    all outstanding relevant records from the Walter Reed National Military Medical Center in Bethesda, Maryland, and associate those records with the electronic claims file.  Inform the Veteran of any requested records that cannot be obtained.  

2.  Obtain and associate with the electronic claims file all VA treatment records dated since August 2013.

3.  With regard to the Veteran's prostate cancer claim, all necessary development pursuant to 38 C.F.R. § 3.311 should be undertaken in light of his documented in-service radiation exposure while serving aboard the USS Long Beach from July 26, 1979 to October 3, 1979 and on November 29, 1979, as documented in his DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).   

4.  After the foregoing development in items 1 and 2 has been completed to the extent possible, arrange for the VA examiner who conducted the Veteran's December 2014 VA eye examination, if available, to provide addendum opinion.  If the examiner is not available, please arrange for an addendum opinion from a similarly qualified clinician. 

The examiner should review the electronic claims file.     If the examiner determines that a new examination is required, then one must be scheduled.  After review of the claims file, the examiner should respond to the following:

i) Is the Veteran's peripheral pigmentary retinopathy a congenital defect (i.e., static in nature) or a congenital disease (i.e., capable of worsening and improvement)? 

ii) If the peripheral pigmentary retinopathy is a congenital disease, is it clear that the condition existed prior to the Veteran's first or second period of active service?  If so, was the condition permanently worsened during the Veteran's first or second period of active service?

iii) If the peripheral pigmentary retinopathy was permanently worsened during the first or second period of active service, was that worsening clearly the result of the natural progression of the disease (versus events in service)? 

iv) Is it at least as likely as not (50 percent or greater probability) that any current eye disability, including macular pucker (cellophane maculopathy) and cataracts, but excluding any preexisting congenital disease or defect, had its onset in, or is otherwise related, to the Veteran's active service?  

In answering this question, the VA examiner should expressly consider the eye pain and vision loss for which the Veteran was treated at naval optometry clinics on May 14, 1975, April 15, 1978, and September 1, 1978, as well as the left-eye cataract noted on his April 24, 1974, re-enlistment examination.

The VA examiner should provide a comprehensive rationale for any opinions rendered.

5.  After the foregoing development in items 1 and 2 has been completed to the extent possible, arrange for the VA examiner who conducted the Veteran's July 2013 VA hypertension examination, if available, to provide addendum opinion.  If the examiner is not available, please arrange for an addendum opinion from a similarly qualified clinician.  

The examiner should review the electronic claims file.     If the examiner determines that a new examination is required, then one must be scheduled.  Following review of the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hypertension had its onset during, or is otherwise related to, any period of his active service.  In answering this question, it is imperative that the examiner address the elevated blood pressure of 120/90 mm Hg on Apri 18, 1978 and 150/82 mm Hg on April 21, 1978, as well as the statement "heightened blood pressure now within normal limits" (110/80 mm Hg) on September 1, 1978.   The VA examiner should provide a comprehensive rationale for any opinions rendered.

6.  After the foregoing development in items 1 and 2 has been completed to the extent possible, arrange for the VA examiner who conducted the Veteran's July 2013 knee examination to provide addendum opinion, if available.   If the examiner is not available, please arrange for an addendum opinion from a similarly qualified clinician.  

The examiner should review the electronic claims file.     If the examiner determines that a new examination is required, then one must be scheduled.  Following review of the claims file, the VA examiner should respond to the following:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed osteoarthritis of the right knee had its onset during, or is otherwise related to, any aspect of his active service?

In answering this question, the VA examiner should expressly consider the clinical finding of a two-inch right knee scar, documented on the Veteran's December 1979 service separation examination.  

The examiner should also consider the May 2013 written statement from a private orthopedic physician, indicating the Veteran's current right knee degenerative changes had their onset during his military service in the 1970s, as well as his own written and oral account of initially injuring his right knee  while playing baseball in the U.S. Navy.

ii) If and only if question (i) is answered in the affirmative, the VA examiner should opine     as to whether it is at least as like as not (50 percent or greater probability) that any current low back disability was caused or permanently worsened beyond natural progression by        the Veteran's right knee osteoarthritis.  In responding to this question, the examiner should expressly consider the November 2008 and March 2013 notations of private treatment for back pain and gait abnormalities.  

The VA examiner should provide a comprehensive rationale for any opinions rendered.

7.  Following the completion of the foregoing directives, and after undertaking any other necessary development, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for further disposition, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development 


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a final decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




